DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to amendment filed on 08/16/2021.
Claims 1-2, 4-21 are pending. Applicant has amended Claims 1, 4-7 and claims 11-20 are withdrawn as non-elected group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akolekar (US PGPUB No.: 2015/0246817 A1) in view of Setyawan et al (NPL: “PEG-templated mesoporous silicas using silicate precursor and their applications in desiccant dehumidification cooling systems”, Microporous and Mesoporous Materials, Vol.218, Dec.2015, pages 95-100).

As per Claims 1-2 and 21, Akolekar teaches process of mesoporous silica hydrolysis process mixing hydrochloric acid (reads on limitation of adding at least one acid catalyst of claim 1 and claim 21), Pluronic P-123 is poly(ethylene glycol)-poly(propylene glycol)-poly(ethylene glycol) as structure directing co-template (reads on limitation of a sacrificial template-based pores produced 2/g and average pore volume ranging from 0.4 to 1.5 cm3/g (paragraph 0020, reads on limitation of mesoporous silica particle having average pore diameter of greater than 50 angstrom to less than 80 angstrom, pore volume of greater than equal to 1 cm3/g and surface area in excess of 500 m2/g, table 1). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Akolekar does not explicitly disclose or suggest mesoporous silica comprising of polyethylene glycol template (sacrificial template-based pores), adding PEG with one or more tetralkoxysilanes, and adding base catalyst to form PEG-filled gel solid.

However, Setyawan teaches PEG-templated mesoporous silica comprising of adding silica precursor such as sodium silicate to distilled water and then diluted sodium silicate is added to acid PEG, which is prepared by mixing PEG solution and hydrochloric acid (reads on limitation of hydrolysis  of mixing PEG template, at least one acid catalyst  forming catalyzed hydrolysis), under stirring.  Then NaOH (reads on limitation of adding base catalyst and followed by base catalyzed condensation) is added to solution and then the mixture is aged and subsequently at 80° C for 2 hours to form gel solid and the gel is dried in oven and then washed with distilled water to remove NaCl and then calcined (reads on limitation of subsequent calcination process and 
	Given Akolekar suggest the use of structuring directing co-template (i.e., P123 that includes triblock polymer comprising polyethylene glycol-poly propylene glycol-polyethylene glycol) with silicate precursor (i.e., TEOS, sodium silicate) for producing mesoporous silica particles  while Setyawan suggesting the use of PEG template  with silica precursor (i.e., silicate precursor comprising sodium silicate) along with acid (HCl) and base catalyst (i.e., NaOH) for producing mesoporous silica particles, therefore, it would have been obvious to one of the ordinary skill in the art  before the effective filing date of applicant invention to  modify the mesoporous silica particles of Akolekar to use the PEG as a structure directing co-template (i.e., sacrificial template) and followed by base catalyzed condensation step by adding base catalyst to form PEG filled gel solid of Setyawan which provides controlled pore structure as taught by Setyawan (see introduction, line 1, paragraph 2 and paragraph 3).  

Further regarding Claim 1, notwithstanding the method steps taught by Akolekar and Setyawan, the process limitations of the instant claims such as “process comprises mixing one or more tetralkoxysilane…..calcining the PEG-filled solid” is not considered to provide any structural definition over the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akolekar (US PGPUB No.: 2015/0246817 A1) in view of Setyawan et al (NPL: “PEG-templated mesoporous silicas using silicate precursor and their applications in desiccant dehumidification cooling systems”, Microporous and Mesoporous Materials, Vol.218, Dec.2015, pages 95-100) and in further view of Sasaki (US PGPUB NO.: 7,081,272 B2).

As per Claims 4-5 and 7, Akolekar in view of Setyawan teaches the mesoporous silica particle of claim 1 as mentioned above but does not explicitly disclose or suggest a gel coated mesoporous silica particle from hydrolysis and condensation.
However, Sasaki discloses or suggest coating composition comprising silica particles obtained by subjecting alkoxysilane such as methyltrimethoxysilane (i.e., methyltrialkoxysilane) or methyltriethoxysilane  (i.e., methyltrialkoxysilane) and tetraethoxysilane (i.e., trialkoxysilane) to hydrolysis and polycondensation in presence of acid catalyst and hydroxyl substituted organic polymer such as Polyethylene glycol (abstract, Col.4 lines 50-65, Col.8 lines 55-60, Col.15 lines 50-60, and example 1).
	Given that Sasaki teaches coating composition by subjecting silica precursory by hydrolysis and polycondensation in presence of acid catalyst while Akolekar and Setyawan teaches subjecting silica precursor and PEG template to acid hydrolysis and base condensation followed by calcination, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to modify mesoporous silica particles Akolekar and Satyawan with Sasaki to include the coating of mesoporous silica particles obtained which provides high light transmittance and high strength as taught by Sasaki (Col.1 lines 26-30).

Further regarding Claim 4, notwithstanding the method steps taught by Akolekar, Setyawan and Sasaki the process limitations of the instant claims such as “coating thereon from the hydrolysis and condensation…organic polymer” is not considered to provide any structural definition over the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Claim 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akolekar (US PGPUB No.: 2015/0246817 A1) in view of Setyawan et al (NPL: “PEG-templated mesoporous silicas using silicate precursor and their applications in desiccant dehumidification cooling systems”, Microporous and Mesoporous Materials, Vol.218, Dec.2015, pages 95-100) in view of Sasaki (US PGPUB NO.: 7,081,272 B2) and in further view of Kabir et al (US Patent NO.: 9,925,515 B1).

As per Claims 6, 8-10, Akolekar, Setyawan and Sasaki teaches mesoporous silica particles as mentioned above in Claims 1 and 4 but does not explicitly disclose or suggest substituted trialkoxysilane is one or more selected from: an n-octyltrialkoxysilane; an n-octadecyltrialkoxysilane; a 3-cynopropyltrialkoxysilane; an N-trialkoxysilylpropyl-N, N,N-
However, Kabir (‘515) teaches sol-gel sorbent or chromatography stationary phase is a particulate metal oxide gel such as silicon oxide (abstract, Col.2 line 11-25)). Kabir teaches sol-gel material provides silica coated for reverse phase HPLC stationary phase and sorbents (Col.5 lines 48-52, meets claim 8). Further Kabir teaches chromatographic stationary phase reverse phase liquid (meets claim 9). In addition Kabir teaches sorbent is solid phase sorbent (meets claim 10) using trialkoxy silane and alkyl trialkoxysilane or aryl trialkoxysilane in presence of acid catalyst followed by base catalyst (Col.5 lines 1-2 and 19-41).  Kabir further mentions n-octadecyl trimethoxysilane (Col.7 lines 20-25, meets claim limitation of Claim 6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to use a n-octadecyltrimethoxysilane as an alternative to substituted trialkoxysilane of Kabir with mesoporous silica particles of Akolekar, Setyawan and Sasaki of which provides a chemically and structurally more stable and highly porous as taught by Kabir (‘515, Col.5 lines 30-33).

Response to Arguments

Applicant’s arguments filed on 08/26/2021, see remarks on pages 7-11, with respect to the rejections of claims 1-2 and 21 by Akolekar (US PGPUB No.: 2015/0246817 A1) in view of Setyawan et al (NPL: “PEG-templated mesoporous silicas using silicate precursor and their applications in desiccant dehumidification cooling systems”, Microporous and Mesoporous Materials, Vol.218, Dec. 2015, pages 95-100), claims 4-5 and 7 by Akolekar in view of Setyawan and in further view of Sasaki (US PGPUB NO.: 7,081,272 B2) and claims 6 and 8-10 by Akolekar in view of Setyawan in view of Sasaki and in further view of Kabir et al (US Patent NO.: 9,925,515 B1).), have been fully considered and are not persuasive. 

Applicant argues:
“The specification also teaches that TMOS, PEG, and methanol are mixed on a vortex mixer to form a sol solution (see, e.g., page 10 and Table 6). 
The Akolekar reference teaches a mesoporous silica hydrolysis process. The Akolekar reference does not teach the specific catalysts, solvent and structure-directing templates as recited in the instant claims. Neither does the Setyawan et al. reference”.
	
    PNG
    media_image1.png
    482
    946
    media_image1.png
    Greyscale

“Although Setyawan et al. use PEG as a template, Setyawan's mesoporous silica has a much smaller pore diameter, pore volume and surface area compared to Akolekar's mesoporous silica and the claimed mesoporous silica particle. Thus, one skilled in the art who aims to arrive at mesoporous silica particles having comparable pore diameter, pore volume and surface area as recited in the instant claims would not have been motivated to combine the Akolekar and Setyawan et al. references. 
If the skilled artisan is to combine the cited references and modify mesoporous silica particles of Akolekar to include PEG of Setyawan et al. as a template and follow Setyawan's protocol, the skilled artisan would not have any reasonable expectation of success to produce mesoporous silica particles having the characteristics (i.e., pore diameter, pore volume and surface area) as recited in the instant claims. The combination of Akolekar and Setyawan et al. references would sacrifice the characteristics of Akolekar's mesoporous silica particles and arrive at mesoporous 

 See remarks on pages 7-9,

The examiner respectfully traverse as follow:
As examiner has mentioned in the rejection set forth above in clam 1 that Akolekar teaches mesoporous silica having average pore diameter ranging from 50 angstrom to 175 angstrom and surface area ranging from 300-1000 m2/g and average pore volume ranging from 0.4 to 1.5 cm3/g (paragraph 0020, reads on limitation of mesoporous silica particle having average pore diameter of greater than 50 angstrom to less than 80 angstrom, pore volume of greater than equal to 1 cm3/g and surface area in excess of 500 m2/g, table 1). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Akolekar suggest structuring directing template (i.e., sacrificial template) such as poly(ethylene glycol)-poly(propylene glycol)-poly(ethylene glycol) but does not explicitly disclose or suggest polyethylene glycol (PEG) as sacrificial template. However, Setyawan discloses PEG used as template to produce mesoporous silica therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to use the PEG template of Setyawan as an alternate structure directing template (i.e., sacrificial template) of Akolekar which provides controlled pore structure as taught by Setyawan (see introduction, line 1, paragraph 2 and paragraph 3).  In addition, Akolekar suggest the average pore diameter, pore volume and surface area that meets requirement of presently claimed average pore diameter, pore volume and surface area and by utilizing PEG template of Setyawan as an alternative to structure directing co-template of Akolekar, applicant has not shown any data that by utilizing template of Setyawan with Akolekar In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

	Further, while applicant pointed to the different processes of making mesoporous silica  particles between the present invention and cited prior art references taught by Akolekar and Setyawan in the table above, the fact remains, applicant has not provided sufficient evidence, i.e., data, to show the criticality regarding the presently claimed process and given that Akolekar and Setyawan meets the requirements of claimed product, therefore, Akolekar and Setyawan clearly meets the requirements of the present claim.

Applicant argues:
10Docket No. FIU.306Serial No. 16/252,829absent from the synthesis mixture. In particular, this means that alcohol is not intentionally used as a solvent therein." Thus, Akolekar teaches sway from the claimed invention”.

See remarks on pages 9-10,U\306\PTO\Amend4.docx\dask 
The examiner respectfully traverse as follow:
Akolekar disclose that substantially absence of alcohol which can be present in amount of less than 0.2 wt% so therefore it is not completely absent from the process and some amount upto 0.2 wt% can be present.  Therefore applicant argument related to Akolekar teaching away of using alcohol is not persuasive.  Further again utilizing alcohol is in the process limitation of making the mesoporous silica particles therefore the fact remains, applicant has not provided sufficient evidence, i.e., data, to show the criticality regarding the presently claimed process and given that Akolekar and Setyawan meets the requirements of claimed product, therefore, Akolekar and Setyawan clearly meets the requirements of the present claim.
Further regarding Claim 1, notwithstanding the method steps taught by Akolekar and Setyawan, the process limitations of the instant claims such as “produced by an acid catalyzed hydrolysis followed by base catalyzed condensation and subsequent calcination process” and  “wherein the acid catalyzed hydrolysis followed by base catalyzed condensation and subsequent calcination process comprises: mixing……to form the mesoporous silica particle” is not considered to provide any structural definition over the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Applicant’s argument on pages 10-11 over Akolekar, Setyawan, Sasaki and Akolekar, Setyawan, Sasaki and Kabir are unpersuasive since the office maintains Akolekar and Setyawan are not deficient in suggesting the invention of claim 1.

Further, Applicant’s amendment overcomes claim objections and 112(b) rejection of record.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        12/02/2021